

117 HR 4424 IH: Deadly Escalation by Foreign Entities Notification and Disclosure Act
U.S. House of Representatives
2021-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4424IN THE HOUSE OF REPRESENTATIVESJuly 13, 2021Mrs. Murphy of Florida (for herself and Ms. Salazar) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to notify Congress if the Secretary determines, with high confidence, that a foreign government or foreign official has taken, or plans to take, steps intended to cause the death of, or serious bodily injury to, a member of the United States Armed Forces.1.Short titleThis Act may be cited as the Deadly Escalation by Foreign Entities Notification and Disclosure Act or the DEFEND Act.2.Notification of certain threats to United States Armed Forces by foreign governments(a)Determination that foreign government intends To cause the death of or serious bodily injury to members of the Armed ForcesThe Secretary of Defense shall carry out the notification requirements under subsection (b) whenever the Secretary, in consultation with the Director of National Intelligence, determines with high confidence that, on or after the date of the enactment of this Act, an official of a foreign government plans or takes some other substantial step that is intended to cause the death of, or serious bodily injury to, any member of the United States Armed Forces, whether through direct means or indirect means, including through a promise or agreement by the foreign government to pay anything of pecuniary value to an individual or organization in exchange for causing such death or injury.(b)Notice to Congress(1)NotificationExcept as provided in paragraph (3), not later than 14 days after making a determination under subsection (a), the Secretary shall notify the congressional leadership, the congressional intelligence committees and, consistent with the protection of sources and methods, the appropriate congressional committees of such determination. Such notification shall include, at a minimum, the following:(A)A description of the nature and extent of the effort by the foreign government to target members of the United States Armed Forces.(B)An assessment of what specific officials, agents, entities, and departments within the foreign government ordered, authorized, or had knowledge of the effort.(C)An assessment of the motivations of the foreign government for undertaking such an effort.(D)An assessment of whether the effort of the foreign government was a substantial factor in the death or serious bodily injury of any member of the United States Armed Forces.(E)Any other information the Secretary determines appropriate.(2)Option for briefingUpon the request of a congressional recipient specified in paragraph (1) after being notified of a determination under such paragraph, the Secretary shall provide to the recipient a briefing on the contents of the notification. (3)Protection of sources and methodsThis subsection shall be carried out in a manner that is consistent with the protection of sources and methods.(c)DefinitionsIn this section:(1)The term anything of pecuniary value has the meaning given that term in section 1958(b)(1) of title 18, United States Code.(2)The term appropriate congressional committees means the following:(A)The Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives.(B)The Committee on Armed Services and the Committee on Foreign Relations of the Senate.(3)The terms congressional intelligence committees and intelligence community have the meaning given those terms in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).(4)The term congressional leadership includes the following:(A)The majority leader of the Senate.(B)The minority leader of the Senate.(C)The Speaker of the House of Representatives.(D)The minority leader of the House of Representatives.(5)The term determines with high confidence—(A)means that the official making the determination—(i)has concluded that the judgments in the determination are based on sound analytic argumentation and high-quality, consistent reporting from multiple sources, including through clandestinely obtained documents, clandestine and open source reporting, and in-depth expertise;(ii)with respect to such judgments, has concluded that the intelligence community has few intelligence gaps and few assumptions underlying the analytic line and that the intelligence community has concluded that the potential for deception is low; and(iii)has examined long-standing analytic judgments and considered alternatives in making the determination; but(B)does not mean that the official making the determination has concluded that the judgments in the determination are fact or certainty.(6)The term direct means means without the use of intermediaries.(7)The term foreign government means the government of a foreign country with which the United States is at peace.(8)The term indirect means means through, or with the assistance of, intermediaries.